Citation Nr: 9916429	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  95-11 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for organic heart 
disease.

2. Entitlement to an evaluation in excess of 10 percent for 
hypertension. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to April 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In a rating decision dated in July 1998, the RO granted 
service connection for a right elbow condition, assigning a 
10 percent disability evaluation.  The February 1999 informal 
hearing presentation continues to list the issue of 
entitlement to service connection for right elbow bursitis.  
Because no disagreement has been expressed with regard to the 
compensation level assigned the veteran's service-connected 
right elbow condition, the issue of the proper rating for 
that disability is not currently in appellate status. 

The Board notes that in his March 1995 substantive appeal, 
the veteran stated that he incurred an inservice traumatic 
injury to the mouth for which he had not been examined by VA.  
The veteran claims that two front teeth were lost in the 
injury.  Although a mouth fracture (well healed) with slight 
tenderness, was diagnosed by VA examiners in June 1994, the 
issue of entitlement to service connection for traumatic 
injury to the mouth has not been adjudicated by the RO.  This 
matter is therefore referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1. Left ventricular hypertrophy secondary to service-
connected hypertension has been clinically established

2. The veteran's hypertension is currently manifested by 
diastolic pressure predominantly below 110 and systolic 
pressure predominantly below 160.


CONCLUSIONS OF LAW

1. Hypertensive heart disease is proximately due to service-
connected disability.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1998).

2. The criteria for an evaluation in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); § 4.104, Diagnostic Code 7101 (1997, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for organic heart 
disease

The veteran's claim for service connection for organic heart 
disease is well grounded according to 38 U.S.C.A. § 5107 (a); 
his claim is plausible and capable of substantiation.  The 
Board is satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required in order to comply with 38 U.S.C.A. § 5107 (a).

Service medical records show that at entrance into service in 
December 1970, no cardiac impairment was identified.  The 
records do show that the veteran received extensive inservice 
treatment for hypertension.  In addition, several EKG 
tracings were made over the course of the veteran's service.  
An April 1979 notation states that a technically poor EKG 
tracing was achieved, and ST-T elevation with nonspecific 
precordial levels and other technical findings were noted, 
but no clinical diagnosis was entered.  In October 1983, 
another EKG tracing was made and the reviewing examiner noted 
left axial deviation, sinus bradycardia, and early 
repolarization.  A December 1989 tracing contained notation 
of sinus bradycardia, abnormal left axis deviation, ST&T wave 
abnormality (consider inferior ischemia), and abnormal ECG.  
As a result of the EKG, an internal medicine clinic 
consultation was achieved also in December 1989.  It was the 
consulting examiner's conclusion that the veteran had mild 
risk factors for coronary artery disease (without any signs 
or symptoms of coronary artery disease), hypertension (well 
controlled), left ventricular hypertrophy on EKG (attributed 
to previously uncontrolled blood pressure and a thin chest 
wall), and T wave inversions which were stable over the 
previous 6 years.  The examiner doubted that the veteran 
suffered from ischemia given his history.  A November 1990 
tracing contains findings of marked sinus bradycardia, 
minimal voltage criteria for left ventricular hypertrophy 
(possible a normal variant), ST&T wave abnormality (consider 
anterior and inferior ischemia), and an abnormal ECG; the 
tracing was marked as unconfirmed.  A further tracing 
performed 3 days later was reviewed and verified and 
contained similar findings with the addition of bi-phasic and 
inverted T-waves.  A December 1993 radiographic consult 
report states that there was no radiographic evidence of 
active cardiopulmonary disease.  A final cardiac tracing was 
taken in December 1993.  Noted on the tracing were findings 
of marked sinus bradycardia, voltage criteria for left 
ventricular hypertrophy, ST&T wave abnormality, consider 
anterolateral ischemia, and consider inferior ischemia.  In 
the December 1993 service separation examination report, 
service examiners noted the above reported December cardiac 
tracing findings.

Pertinent post-service medical evidence of record includes a 
June 1994 VA general medical examination report.  That report 
states that the veteran gave a history of an irregular 
heartbeat detected in 1985; the irregularity increased with 
activity and stress, according to the veteran.  He was taking 
no medications at the time of the examination and he had no 
history of rheumatic heart disease, coronary artery disease, 
chest pain, light-headedness, or black outs.  After objective 
examination, the examiner reported diagnoses which included 
cardiac arrhythmia by history only.  The associated EKG 
tracing states sinus bradycardia, left axis deviation, 
nonspecific T wave abnormality, and abnormal EKG.  

At his July 1995 personal hearing, the veteran testified that 
he was uncertain whether he had been found to suffer from 
heart disease, however, he did assert that he suffered from 
chest pains.

February 1995 VA hypertension examination showed no evidence 
of any enlarged heart or apex nest beyond the midclavicular 
line.  The examiner diagnosed essential hypertension under 
satisfactory control.  

Also of record is a February 1995 EKG tracing.  That tracing 
states that the veteran showed marked sinus bradycardia, left 
axis deviation, marked T wave abnormality (consider 
anterolateral ischemia), and an abnormal EKG.  

Treatment records from the Offutt Air Force Base Hospital, 
dated from December 1994 to December 1995 provide evidence of 
treatment for hypertension in December 1994.  

The veteran underwent further VA cardiac evaluation in 
November 1997.  After a full cardiovascular examination, the 
examiner diagnosed left ventricular enlargement with 
secondary S-T-T changes due to hypertension; no evidence of 
other vascular abnormality was found.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Disability which is proximately due or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating disabilities of the 
cardiovascular system.  62 Fed. Reg. 65,207 (1997).  These 
regulatory changes became effective on January 12, 1998.  The 
new criteria for evaluating cardiovascular disabilities are 
now codified at 38 C.F.R. § 4.104 (1998).  

Rating criteria pertinent to the issue of service connection 
include the new criteria governing hypertensive heart 
disease.  To qualify for a 30 percent rating under the 
diagnostic code governing hypertensive heart disease, the 
veteran need manifest dyspnea, fatigue, angina, dizziness, or 
syncope with workloads of greater than 5 metabolic 
equivalents (METs) but no greater that 7 METs; OR evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray.  38 C.F.R. § 4.104, Diagnostic Code 
7007 (1998).

The most recent special VA cardiac examination resulted in a 
diagnosis of left ventricular enlargement specifically due to 
hypertension.  Thus, the veteran currently meets the criteria 
for a 30 percent rating under the new rating criteria for 
hypertensive heart disease.  Accordingly, the Board is of the 
opinion that the preponderance of the evidence supports 
entitlement to service connection for hypertensive heart 
disease secondary to service-connected hypertension. 

II. Hypertension rating

The issue of entitlement to a rating in excess of 10 percent 
has been placed in appellate status by a notice of 
disagreement taking exception to the initial rating award 
dated in August 1994.  Accordingly, the veteran's claim must 
be deemed well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a), and VA has a duty to assist the veteran in the 
development of the facts pertinent to his claims.  See 
Fenderson v. West, 12 Vet. App. 119, 127 (1999) (applying 
duty to assist under 38 U.S.C.A. § 5107(a) to initial rating 
claims); cf. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(increased rating claims).  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disabilities from the effective date of service connection to 
the present.  Fenderson, at 127, citing Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 
(1996); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See 
also 38 C.F.R. § 4.2 (ratings to be assigned "in the light 
of the whole recorded history").  This obligation was 
satisfied by the various examinations and treatment reports 
described below, and the Board is satisfied that all relevant 
facts have been properly and sufficiently developed.

Service connection for hypertension was established in the 
rating decision on appeal, and, therein, the veteran was 
assigned a noncompensable evaluation under diagnostic code 
7101, effective May 1, 1994.  By a rating decision dated in 
October 1995, an increase to 10 percent for hypertension was 
granted effective from May 1, 1994.  

The veteran was followed at least from 1978 for hypertension 
in service.  At the time of his separation examination in 
December 1993, he manifested a sitting blood pressure of 130 
systolic and 78 diastolic.

Initial post-service evaluation of the veteran's hypertension 
was conducted by VA in June 1994.  In his examination report, 
the examiner wrote that hypertension was initially diagnosed 
in 1978 and that the veteran had since been receiving 
medication in order to control his hypertension.  Blood 
pressure readings were 150/80, 138/70, and 140/90.  The 
examiner diagnosed hypertension under satisfactory control.  

A VA outpatient report from the Offutt Air Force Base dated 
in December 1994 and pertaining to a prescription refill 
states that the veteran's hypertension was stable.

A further VA hypertension examination was performed in 
February 1995.  At that examination, the veteran manifested 
blood pressure readings of 155/90 in both the standing and 
sitting positions and 145/75 while prone.  The examiner 
reported that there was no evidence of any enlarged heart or 
apex nest beyond the midclavicular line.  The examiner 
diagnosed essential hypertension under satisfactory control.  

At his personal hearing, the veteran testified that his 
latest self administered blood pressure reading was 160/106.  

The most recent VA hypertension examination was conducted in 
November 1997.  On that occasion, the veteran manifested 
blood pressure readings of 140/90 prone, 150/90 in the 
sitting position, and 146/88 in the standing position.  After 
a full examination, the examiner diagnosed essential 
hypertension and left ventricular enlargement with secondary 
S-T-T changes due to hypertension with no evidence of any 
other vascular abnormality.  The examiner opined that the 
veteran's blood pressure was fairly well controlled with 
current medical therapy, with no evidence of other vascular 
disease or complications secondary to hypertension except 
left ventricular enlargement.  

As mentioned above, during the pendency of this appeal, VA 
revised the criteria for diagnosing and evaluating 
disabilities of the cardiovascular system.  62 Fed. 
Reg. 65,207 (1997).  These regulatory changes became 
effective on January 12, 1998.  Under the decision of the 
Court of Veterans Appeals in Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.

The veteran was provided with the new regulatory criteria 
governing hypertensive vascular disease in the supplemental 
statement of the case issued in July 1998.

Under the rating criteria in effect prior to January 12, 
1998, a 10 percent rating is warranted for hypertensive 
vascular disease (essential arterial hypertension) where the 
diastolic pressure is predominantly 100 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997).  Note 2 to the 
diagnostic code provides that a minimum 10 percent rating is 
also assigned when continuous medication is shown necessary 
for the control of hypertension and there is a history of 
diastolic blood pressure of predominantly 100 or more.  Id.  
A 20 percent rating requires diastolic pressure be 
predominantly 110 or more with definite symptoms.  A 40 
percent rating requires that diastolic pressure be 
predominantly 120 or more with moderately severe symptoms 
while a 60 percent rating requires that diastolic pressure be 
predominantly 130 or more with severe symptoms.  Id.

Effective January 12, 1998, diagnostic code 7101 was changed 
to include the objective criteria pertinent to secondary 
types of hypertension, such as isolated systolic 
hypertension.  Under diagnostic code 7101, hypertensive 
vascular disease is now defined as both hypertension and 
isolated systolic hypertension.  Further, in Note (1) to 
diagnostic code 7101, hypertension is defined as diastolic 
blood pressure which is predominantly 90 mm. or greater, and 
isolated systolic hypertension is defined as systolic blood 
pressure which is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  A 10 percent 
evaluation is warranted for diastolic pressure predominantly 
100 or more, or; systolic pressure predominantly 160 or more, 
or; minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted for diastolic pressure predominantly 110 or more, 
or; systolic pressure predominantly 200 or more.  62 Fed. 
Reg. 65,222 (1997) (codified at 38 C.F.R. § 4.104, Diagnostic 
Code 7101).

Following review of the veteran's case, the Board is of the 
opinion that the veteran's hypertension does not meet the 
criteria for a 20 percent rating under either the new or old 
rating criteria.  The disability is currently correctly 
evaluated as 10 percent disabling.  The post-service VA 
medical evidence does not reveal blood pressure readings 
which rise to the level of a 10 percent rating, much less 
those required by a 20 percent rating.  The veteran has not 
been shown to have diastolic readings of 110 or above.  
Further, isolated systolic hypertension has not been 
diagnosed and there has been no clinical demonstration that 
the veteran has systolic blood pressure predominantly 160 mm. 
or greater.  The veteran clearly does not manifest isolated 
systolic hypertension, as defined in the note to the newly 
amended diagnostic code 7101 given that his systolic pressure 
is predominantly below 160 mm.  62 Fed. Reg. 65,222.  

Review of the medical evidence outlined above shows that 
throughout the current appeal period, the veteran's diastolic 
blood pressure readings have been predominantly below 100.  
The only evidence of a diastolic reading above 100 is the 
anecdotal layman's testimony of the veteran himself asserting 
that his blood pressure had been self-measured as 160/106.  
However, in order to qualify for the next highest rating of 
20 percent, the veteran's diastolic pressure need 
predominantly be above 110 or his systolic pressure 
predominantly above 200.  The readings taken to date do not 
rise to that level. 

In light of these circumstances, the Board is of the opinion 
that an increased rating for the veteran's hypertension is 
not in order at this time.  

Regardless, nothing in this opinion should be taken as 
precluding the veteran from petitioning for an increase in 
his disability evaluation for hypertension should he provide 
competent medical evidence that his diastolic blood pressure 
readings are sufficient to warrant the next highest rating.

With respect to the veteran's disagreement with the current 
compensation level assigned his hypertension, the Board has 
given due consideration to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath.  
With respect to these determinations, the evidence is not so 
evenly balanced so as to raise doubt as to any material 
issue.  38 U.S.C.A. § 5107.

Additionally, it does not appear from the evidence that the 
RO has considered the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) 
for the service-connected disability on appeal.  The Board is 
required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 only in cases 
where the issue is expressly raised by the claimant or the 
record before the Board contains evidence of "exceptional or 
unusual" circumstances indicating that the rating schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability.  See VAOGCPREC 6-96.  
In this case, consideration of an extraschedular rating has 
not been expressly raised.  Further, the record before the 
Board does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

Entitlement to service connection for hypertensive heart 
disease is granted.

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied. 



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 


